The Full Commission AMENDS its 22 June 1995 Opinion and Award by adding Finding of Fact (23), as follows:
  23. In his deposition of 20 September 1995, Dr. McCain was inconclusive about any disability rating he would assign to plaintiff according to the North Carolina Industrial Commission guidelines, which must be followed.  Based on this evidence the Full Commission cannot find that plaintiff sustained any permanent partial disabilty as the result of her 14 June 1992 injury by accident.
* * * * * * * * * * *
Based on the above and its 22 June 1995 Opinion and Award, the Full Commission enters the following:
ORDER
Due to the fact that Dr. McCain refused to clearly address plaintiff's potential permanent partial disability under the Industrial Commission guidelines, plaintiff shall have 45 days from the date of this Amended Opinion and Award to take the deposition of a physician who will clearly determine whether or not plaintiff sustained any permanent partial disability as the result of the 14 June 1992 injury by accident. Such deposition shall be promptly filed with the Full Commission and if at the expiration of this period no depositon has been obtained, this Amended Opinion and Award will become the final Award of the Commission.  Plaintiff shall bear the costs of this depositon.  Finally should plaintiff pursue this option, defendant will be entitled to a second opinion at their expense.
No other costs are assessed at this time.
                                  S/ _______________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _________________________ DIANNE C. SELLERS COMMISSIONER
S/ _________________________ COY M. VANCE COMMISSIONER